Citation Nr: 0024464	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  99-04 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than March 2, 1997, 
for the grant of entitlement to a total disability rating for 
compensation purposes based on individual unemployability 
(TDIU) by reason of service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1970.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  A claim for TDIU benefits was received by VA on October 
12, 1993.

3.  Service connection for cardiovascular disabilities and 
PTSD were established effective October 12, 1993.  

4.  The evidence shows that the veteran was unemployable due 
to cardiovascular disability as well as mental disability 
prior to October 12, 1993. 

5.  The evidence does not show that the veteran was 
unemployable due to his service connected amputation of the 
right index finger; shell fragment wound of muscle group XI, 
left; incomplete paralysis of the right ulnar nerve; post 
operative residuals of right ring inguinal hernia; a 
posterior left thigh scar; or anterior right thigh scars.


CONCLUSION OF LAW

Entitlement to an effective date of October 12, 1993, for the 
award of TDIU benefits is established. 38 U.S.C.A. § 5110(a) 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.400(o)(1) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for 
entitlement to an earlier effective date for the award of 
TDIU benefits is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000); that is, he 
has presented a claim that is plausible.  He has not alleged 
that any records of probative value that could be obtained, 
and which have not already been sought by VA, are available.  
The Board accordingly finds that the duty to assist him in 
the development of his claim, as mandated by 38 U.S.C.A. 
§ 5107(a), has been satisfied.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. For the above purpose of one 60 percent disability, or 
one 40 percent disability in combination, the following will 
be considered as one disability: (1) disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war. It is provided further that the existence or degree 
of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service- 
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable. 38 C.F.R. § 
4.16(a) (1999).  An unemployability rating is based primarily 
upon average impairment of earning capacity. 38 C.F.R. 
§ 4.15.  Total disability will be considered to exist when 
there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation. 38 C.F.R. 
§ 3.340(a), 4.15.  Entitlement to individual unemployability 
must be established solely on the basis of impairment from 
service- connected disabilities. 38 C.F.R. § 3.341(a).  
Neither disability from nonservice-connected disabilities or 
due to advancing age may be considered.  38 C.F.R. 
§§ 3.341(a), 4.19.

Regulations pertaining to the determination of effective 
dates for the award of disability compensation by VA 
stipulate that the effective date for the granting of such 
compensation is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1); see also 38 U.S.C.A. § 5110(a) (West 1991 & 
Supp. 1999).  However, these regulations also stipulate that 
the effective date is the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, provided that the claim is received within one year 
of that date; if the claim is not received within one year of 
that date, the appropriate effective date is the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2).  

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed the issue of entitlement to an earlier effective 
date in a total rating claim and held that the applicable 
statutory and regulatory provisions, fairly construed, 
require the Board look to all communications in the file that 
may be interpreted as applications or claims, formal and 
informal, for increased benefits and, then, to all other 
evidence of record to determine the "earliest date as of 
which," within the year prior to the claim, the increase in 
disability was ascertainable. 38 U.S.C.A. § 5110(b)(2); see 
38 C.F.R. §§ 3.400(o)(2), 3.155(a); Quarles v. Derwinski, 3 
Vet. App. 129, 134 (1992).

Under VA regulations, a written communication from a claimant 
or his or her representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result 
will constitute a notice of disagreement.  While special 
wording is not required, the notice of disagreement (NOD) 
must be in terms that can reasonably be construed as 
disagreement with that determination and a desire for 
appellate review.  38 C.F.R. § 20.201.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a notice of 
disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  Questions as to timeliness or adequacy of response 
shall be determined by the Board of Veterans' Appeals.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302.

A review of the pertinent facts in this case indicates that 
the veteran submitted a claim for, inter alia, a total 
evaluation based on individual unemployability due to service 
connected disabilities that was received by the RO on October 
12, 1993.  In July 1994, the RO issued a rating action 
denying entitlement to TDIU benefits.  However, the evidence 
does not show that the veteran was furnished with notice of 
this denial.  

In March 1997, the veteran submitted a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability.  Subsequently, by means of a May 1998 rating 
action, the veteran TDIU benefits were granted effective 
March 2, 1997.  The veteran was notified of this award in 
July 1998 and filed a NOD with the assignment of the 
effective date in October 1998.  A statement of the case was 
furnished by the RO in February 1999, to which the veteran 
filed a substantive appeal in that month.

In his NOD and substantive appeal, the veteran maintained 
that an effective date of October 12, 1993 was appropriate, 
the date of his original claim for TDIU benefits.  As the 
evidence does not show that the veteran was furnished with 
notice of the July 1994, rating action, that decision remains 
open.  The evidence shows that the veteran was first notified 
that his claim for TDIU had been adjudicated in July 1998.  
He subsequently filed a timely NOD and substantive appeal.  

The Board concludes that there was no proper notice of the 
1994 action; therefore, the veteran's October 1993 claim 
remained open and the October 1998 NOD was timely filed.  As 
October 12, 1993 is the date of claim on appeal, it is now 
incumbent on the Board to determine the earliest date as of 
which it is factually ascertainable that the veteran became 
totally disabled due solely to service connected disability.

By means of a December 1970 rating decision, service 
connection was established for an amputation of the right 
index finger, major, rated as 20 percent disabling; a shell 
fragment wound of muscle group XI, left, rated as 20 percent 
disabling; incomplete paralysis of the right ulnar nerve, due 
to a shell fragment wound, rated as 10 percent disabling; 
post operative residuals of right ring inguinal hernia, rated 
as noncompensable; a posterior left thigh scar, rated as 
noncompensable; and anterior right thigh scars rated as 
noncompensable.  The veteran's combined service connected 
disability was 40 percent effective September 17, 1970.

By means of a January 1994 rating decision, service 
connection was established for PTSD, rated as 30 percent 
disabling, effective October 12, 1993.  Likewise, service 
connection for cardiac arrhythmia with pacemaker implant, 
hypertensive cardiovascular disease and dilated 
cardiomyopathy was established by means of a May 1998 rating 
action with a 60 percent disability rating assigned effective 
October 12, 1993.  The veteran's combined service connected 
evaluation was accordingly increased to 80 percent effective 
October 12, 1993.

The medical evidence shows that the veteran's was 
unemployable due to his service connected cardiovascular 
disabilities as well as his mental disorders prior to October 
12, 1993.  A July 1990 VA aid and attendance examination 
report indicates that the veteran's severe cardiac problems 
limited the veteran to his home and that he was permanently 
and totally disabled due to severe cardiomyopathy.  He was 
easily fatigued with minimal exertion and was considered a 
candidate for a heart transplant.  A November 1993 VA 
examination report shows that the veteran was unemployable 
due to his PTSD.

While the evidence shows that the veteran was unemployable 
due to his service connected cardiovascular disabilities and 
his PTSD, the Board notes that prior to October 12, 1993 
service connection for these disabilities had not been 
established. Neither disability from nonservice-connected 
disabilities or due to advancing age may be considered.  38 
C.F.R. §§ 3.341(a), 4.19.  Accordingly, an effective date 
prior to October 12, 1993, for the grant of TDIU benefits 
resulting from service connected cardiovascular disabilities 
and PTSD is not warranted.

Based on the preceding discussion, the Board finds that the 
earliest date to which TDIU benefits resulting from these 
service connected disabilities may be awarded is October 12, 
1993, the date of claim on appeal and the date that service 
connection for cardiac arrhythmia with pacemaker implant, 
hypertensive cardiovascular disease and dilated 
cardiomyopathy and PTSD were established.  38 U.S.C.A. 
§§ 5107, 5110; 38 C.F.R. § 3.400.

The Board notes that the veteran had established service 
connection for an amputation of the right index finger, 
major; a shell fragment wound of muscle group XI, left; 
incomplete paralysis of the right ulnar nerve; post operative 
residuals of right ring inguinal hernia; a posterior left 
thigh scar; and anterior right thigh scars prior to 1993.  
However, the evidence does not show, nor does the veteran 
contend, that any or all of these disabilities resulted in 
unemployability. Accordingly, an effective date prior to 
October 13, 1993, is not warranted based on the 
aforementioned disabilities.  


ORDER

An effective date of October 12, 1993, for the award of TDIU 
benefits is granted, subject to the laws and regulations 
governing the disbursement of monetary benefits.



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals


 

